Case 3:20-cv-00654-MPS Document 3 Filed 05/14/20 Page 1 of 7




                                               20 cv 654 (MPS)
Case 3:20-cv-00654-MPS Document 3 Filed 05/14/20 Page 2 of 7
Case 3:20-cv-00654-MPS Document 3 Filed 05/14/20 Page 3 of 7
Case 3:20-cv-00654-MPS Document 3 Filed 05/14/20 Page 4 of 7
Case 3:20-cv-00654-MPS Document 3 Filed 05/14/20 Page 5 of 7
Case 3:20-cv-00654-MPS Document 3 Filed 05/14/20 Page 6 of 7
Case 3:20-cv-00654-MPS Document 3 Filed 05/14/20 Page 7 of 7
